DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitner (DE 102018212310).
Regarding claim 1, in Figure 2a, Reitner discloses a dielectric layer (122) for manufacturing a component carrier, the dielectric layer (122) comprising a first section (201) comprising a first material (HF material, paragraph [0028]) having a first material property; and a second section (202) comprising a second material (lower, capacitative material, paragraph [0024]) having a second material property; wherein the second material property is different from the first material property (paragraphs [0024] and [0028]).

Regarding claim 3, Reitner discloses wherein the first section is a layer with at least one opening, in particular at least one through opening; and the second material is accommodated within the at least one opening (Figure 2a).
Regarding claim 4, Reitner discloses wherein the first material property and/or the second material property is a physical, a chemical, and/or a biological property (Figure 2a).
Regarding claim 5, Reitner discloses wherein the first material property and/or the second material property is a material property of the group consisting of Young modulus, mechanical robustness, coefficient of thermal expansion, thermal conductivity, electrical conductivity, magnetic permeability, electromagnetic radiation shielding capability, high frequency behavior, rheological properties such as flow behavior, halogen content, and solvent content (Figure 2a).
Regarding claim 6, Reitner discloses wherein the dielectric layer comprises at least one of the following features: (a) a first thickness of the first section is the same as a second thickness of the second section; (b) the dielectric layer has panel format, in particular has a size of at least 12 x 18 inch2 and further in particular of at least 18 x 24 inch2 (Figure 2a)
Regarding claim 7, Reitner discloses wherein at least one of the first material and the second material comprises a curable material, in particular a curable material 
Regarding claim 8, Reitner discloses wherein, within a border region between the first section and the second section, the first material is cross linked at least partially with the second material (Figure 2a)
Regarding claim 9, Reitner discloses wherein the dielectric layer comprises at least one of the following features: (a) at least one of the first material and the second material is made or comprises a solid material; and (b) at least one of the first material and the second material is made or comprises a liquid material, a granulate, a paste, or a material that is partially cured (Figure 2a).
Regarding claim 10, Reitner discloses wherein the dielectric layer comprises at least one of the following features: (a) at least one of the first material and the second material comprises reinforcing particles, in particular glass fibers or glass spheres; (b) at least one of the first material and the second material is free from reinforcing particles, in particular free from glass fibers and glass spheres; and (c) the first material has a first type of filler particles and the second material has a second type of filler particles being different from the first type of filler particles (Figure 2a).
Regarding claim 11, in Figure 2a, Reitner discloses a method for manufacturing a component carrier, the method comprising: laminating a stack comprising at least one electrically conductive layer structure (121) and at least one electrically insulating layer structure (122), wherein at least one of the at least one electrically insulating layer structure is configured as a dielectric layer comprising a first section (201) comprising a first material (HF material, paragraph [0028]) having a first material property; and a 
Regarding claim 12, in Figure 2a, Reitner discloses a component carrier, comprising: a laminated stack comprising at least one electrically conductive layer structure (121) and at least one electrically insulating layer structure (122); wherein at least one of the at least one electrically insulating layer structure is a dielectric layer with different sections (201, 202) having different material properties (paragraphs [0024] and [0028]), wherein materials of the sections are mutually permeated at interfaces between different sections (Figure 2a).
Regarding claim 13, Reitner discloses a component embedded in the stack, in particular at or next to the dielectric layer (Figure 2a).
Regarding claim 14, Reitner discloses wherein the embedded component is adjacent to a section of the dielectric layer which section comprises a material having a lower Young modulus than at least one other section of the dielectric layer (Figure 2a).
Regarding claim 15, Reitner discloses wherein the embedded component is adjacent to a section of the dielectric layer which section comprises a material having a higher thermal conductivity than at least one other section of the dielectric layer (Figure 2a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391. The examiner can normally be reached Monday-Friday 8am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847